PER CURIAM.
We affirm the final judgment being appealed to the extent that it quiets title in favor of appellee. However, we reverse the final judgment to the extent that it grants attorney’s fees1 based upon the counts of slander of title because the alleged disparagement of title was not false. Appellee admitted in his quiet title claim that there was an uncertainty as to whether appellant Robert E. Lee or his subsequent grantees remained part owners of at least part of the subject property and, thus, malice cannot be presumed under these circumstances. See Gates v. Utsey, 177 So.2d 486, 488 (Fla. 1st DCA 1965).
AFFIRMED in part; REVERSED in part.
HARRIS, C.J., DIAMANTIS, J., and BROCK, N.D., Associate Judge, concur.

. The trial court did not award any damages on the slander of title claims because none were demonstrated but the court did assess attorney’s fees of $18,515 against appellants under the slander of title counts.